DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 9/16/21, amended claim(s) 1, 4-5, 7, 14-15, 23-24, and 29, canceled claim(s) 6 and 12, and new claim(s) 31-32 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Election/Restrictions
Newly submitted claim(s) 31-32 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of claims 1-5, 7-11, and 13-29 and the invention of claims 31-32 is/are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a wire associated with the tube structure, the wire being electrically connectable to the one or more sensors,” “the power and data coupling device configured to conductively couple to the wire and to send and receive electrical signals therethrough,” and “wherein the wire is the only wire through which the electrical .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 31-32 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 2 is objected to because of the following informalities: “a an” (line 1) appears that it should be “an.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9, 13-14, 16-17, 19-20, 23-24, and 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0164867 to Kassab et al. (hereinafter “Kassab”).
For claim 1, Kassab teaches a medical device (Abstract), comprising:
an elongated tube structure (102, which is embodied as a tube structure in Fig. 1) for insertion (Examiner’s Note: functional language, i.e., capable of) within a body (“…for use with blood vessel entry and navigation,” para [0081]), the tube structure comprising a proximal end (proximal end of the tube structure shown in Fig. 1), a distal end (distal end of the tube structure shown in Fig. 1), and a lumen extending therethrough (lumen shown in Fig. 1);
one or more sensors of one or more sensor types coupled to a distal section of the tube structure (“…detection electrodes (112, 124,)” para [0082]) (see Fig. 1);
a wire (150 and 106) (see Fig. 1) (para [0081] and [0083]) associated with the tube structure (as can be seen in Fig. 1), the wire being electrically connectable to the one or more sensors (as can be seen in Fig. 1) (para [0083]); and
a first power and data coupling device (700) (Fig. 7) (para [0096]) (also see 900 in Fig. 9) configured to operably associate with a proximal section of the tube structure (as can be seen in Fig. 7, 700 being shown as opposite to “distal end” 110) (also see para [0096], which describes 700 being described as the “proximal” electrical unit), the power and data coupling device configured to conductively couple to the wire and to send and receive electrical signals therethrough (700 couples to 106, as shown in Fig. 7) (also see para [0098] and [0100]),
wherein the wire is the only wire through which the electrical signals are passed between the proximal section and the distal section of the tube structure (“...one connection is used to connect detection electrode 122 to detection electrode 124 (using one wire 150) and to then connect detection 
For claim 2, Kassab further discloses wherein the elongated tube structure is an over-the-wire catheter (150 and 106 being the wire, 102 being the tube structure around the wire, see Fig. 1).
For claim 4, Kassab further discloses wherein the wire is a power and/or data line (para [0096]) that is disposed within the lumen, or extends across or within a wall of the tube structure between the first power and data coupling device and the one or more sensors (as can be seen in Figs. 1 and/or 7).
For claim 5, Kassab further discloses wherein the wire is a guidewire (para [0081] and/or [0096]) positionable within at least a portion of the lumen of the tube structure (as can be seen in Fig. 1).
For claim 7, Kassab further discloses a second, distal power and data coupling device (760) affixed to the distal end of the tube structure (see 760 being at 110 in Fig. 7).
For claim 8, Kassab further discloses wherein the proximal power and data coupling device and the distal power and data coupling device are configured to conductively contact the guidewire (as can be seen in Fig. 7) (para [0096]) when the guidewire is inserted through the lumen of the tube structure (Fig. 1) (para [0081]) to thereby enable passage of the electrical signals between the proximal section of the tube structure and the distal section of the tube structure via the guidewire (as can be seen in Figs. 1 and/or 7) (also see para [0100]).
For claim 9, Kassab further discloses wherein the proximal power and data coupling device, the distal power and data coupling device, or both are configured to conductively couple to the guidewire through direct contact with the guidewire (as can be seen in Fig. 7) (also see para [0096] and/or [0100]).
For claim 13, Kassab further discloses wherein the tube structure is a peripherally inserted central catheter, a central venous catheter, or an intravenous catheter (102 is used for blood vessel entry, see para [0081] and vascular access can include the jugular and femoral veins, see para [0131]).
For claim 14, Kassab further discloses wherein the first power and data coupling device is configured to conductively couple to the wire through direct contact with the wire (as can be seen in Fig. 7).
For claim 16, Kassab further discloses wherein the one or more sensor types comprise two or more different types of sensors (para [0082]).
For claim 17, Kassab further discloses wherein multiple sensors are configured to (Examiner’s Note: functional language, i.e., capable of) provide simultaneous measurement of one or more physiological parameters (para [0082]).
For claim 19, Kassab further discloses wherein the one or more sensors include one or more pressure sensors (para [0082]).
For claim 20, Kassab further discloses wherein the one or more pressure sensors comprise resistive, capacitive, optical, acoustic, optical-acoustic, or a combination thereof (the impedance device obtains the pressure data, see claim 96).
For claim 23, Kassab further discloses wherein the electrical signals include power signals delivered through the wire to the one or more sensors for powering the one or more sensors (see 710 in Fig. 7).
For claim 24, Kassab further discloses wherein the electrical signals include data signals sent through the wire by the one or more sensors as a result of operation of the one or more sensors (see 765 in Fig. 7).
For claim 26, Kassab further discloses wherein the one or more sensors are coupled to a substrate (“sensor substrate,” para [0096]), and wherein the substrate is coupled to a distal section of the tube structure (as can be seen in Fig. 7).
For claim 27, Kassab further discloses wherein the one or more sensors and supporting electronics corresponding to the one or more sensors are disposed on a distal section of the tube structure (760 is located at 110, see Fig. 7).
For claim 28, Kassab further discloses wherein the tube structure is a hypotube (para [0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent No. 5,154,725 to Leopold.
For claim 3, Kassab further discloses wherein the elongated tube structure is a catheter (para [0081]).
Kassab does not expressly disclose that the catheter is a rapid exchange catheter.
However, Leopold teaches a catheter that is a rapid exchange catheter (col. 2, lines 9-12).
.
Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2016/0310020 to Warnking et al. (hereinafter “Warnking”).
For claim 10, Kassab does not expressly disclose wherein the proximal power and data coupling device, the distal power and data coupling device, or both are configured to conductively couple to the guidewire through direct contact with the guidewire through capacitive coupling.
However, Warnking teaches wherein a proximal device, a distal device, or both are configured to conductively couple to a guidewire through direct contact with the guidewire through capacitive coupling (para [0125]).
It would have been obvious to a skilled artisan to modify Kassab wherein the proximal power and data coupling device, the distal power and data coupling device, or both are configured to conductively couple to the guidewire through direct contact with the guidewire through capacitive coupling, in view of the teachings of Warnking, because such a connection is a suitable connection to couple the structures in Kassab to the guidewire in Kassab.
For claim 11, Kassab, as modified, further discloses wherein the one or more sensors are electrically connected to the distal power and data coupling device at the distal section of the tube structure (as can be seen in Fig. 7).
For claim 15, Kassab does not expressly disclose wherein the first power and data coupling device is configured to conductively couple to the wire through capacitive coupling with the wire.
However, Warnking teaches wherein a proximal device is configured to conductively couple to the wire through capacitive coupling with the wire (para [0125]).
.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2005/0143664 to Chen et al. (hereinafter “Chen”).
For claim 18, Kassab does not expressly disclose wherein the one or more sensors have a sampling rate, when active, of 5 seconds or less.
However, Chen teaches wherein the one or more sensors have a sampling rate, when active, of 5 seconds or less (i.e., “1 Hz,” para [0053]).
It would have been obvious to a skilled artisan to modify Kassab wherein the one or more sensors have a sampling rate, when active, of 5 seconds or less, in view of the teachings of Chen, because such a sampling rate is a suitable sampling rate for the sensors in Kassab to obtain sufficient data for Kassab’s device, without overloading the processor.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2020/0022587 to Glover et al. (hereinafter “Glover”).
For claim 21, Kassab does not expressly disclose multiple pressure sensors longitudinally spaced along a length of a distal section of the tube structure.
However, Glover teaches multiple pressure sensors (P1, P2, P3) (Fig. 6) longitudinally spaced along a length of a distal section of the tube structure (see Fig. 6).
It would have been obvious to a skilled artisan to modify Kassab to include multiple pressure sensors longitudinally spaced along a length of a distal section of the tube structure, in view of the teachings of Glover, for the obvious advantage of being able to sense pressure at multiple locations across the vasculature.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of U.S. Patent Application Publication No. 2014/0187978 to Millett et al. (hereinafter “Millett”).
For claim 22, Kassab does not expressly disclose wherein the one or more sensors include one or more ultrasound sensors, cameras, charge-coupled devices, or other imaging sensors.
However, Millett teaches wherein the one or more sensors include one or more ultrasound sensors, camera, charge-coupled devices, or other imaging sensors (para [0027]).
It would have been obvious to a skilled artisan to modify Kassab wherein the one or more sensors include one or more ultrasound sensors, cameras, charge-coupled devices, or other imaging sensors, in view of the teachings of Millett, for the obvious advantage of providing visual confirmation that catheter is placed at correct location in the human body.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of of U.S. Patent Application Publication No. 2003/0120271 to Burnside et al. (hereinafter “Burnside”).
For claim 25, Kassab does not expressly disclose wherein the one or more sensors are embedded at least partially within a wall of the tube structure.
However, Burnside teaches wherein one or more sensors (114’) are embedded at least partially within a wall of the tube structure (Examiner’s Note: the tube structure including 112) (Figs. 8 and 9) (para [0100]).
It would have been obvious to a skilled artisan to modify Kassab wherein the one or more sensors are embedded at least partially within a wall of the tube structure, in view of the teachings of Burnside, for the obvious advantage of placing the temperatures closer to tissue to get a more accurate measure while maintaining a smooth exterior of the tube structure so that is can be easily and safely navigated through the patient’s vasculature. 
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kassab in view of Warnking, and further in view Burnside.
For claim 29, Kassab further discloses a catheter system comprising the medical device of claim 1 (see rejection of claim 1): wherein the elongated tube structure is a catheter (para [0081]); the wire associated with the tube structure is power and/or data lines (para [0096]) that extend between the first power and data coupling device and the one or more sensors (see Figs. 1 and 7); and the first power and data coupling device is configured to  couple to the one or more power and/or data lines and to send and receive electrical signals thereby (as can be seen in Fig. 7).
Kassab does not expressly disclose the wire extends across or within a wall of the catheter.
However, Burnside teaches a wire (124) that extends across or within a wall (i.e., via 170) (see Figs. 8-9) (para [0100]) of a catheter (“catheter,” Abstract).
It would have been obvious to a skilled artisan to modify Kassab such that the wire extends across or within a wall of the catheter, in view of the teachings of Burnside, for the obvious advantage of protecting the wire.
Kassab and Burnside does not expressly disclose that the couple is a capacitively couple.
However, Warnking teaches a capactively couple (para [0125]).
It would have been obvious to a skilled artisan to modify Kassab such that the couple is a capacitively couple, in view of the teachings of Warnking, because such a connection is a suitable connection to couple the structures in Kassab to the one or more wires in Kassab.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 9/16/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791